AO 245B (Rev. 02/18) Judgment in a Cn`minal Case
Sheet l

UNITED STATES DISTRICT COURT

District of Montana

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V. )
JENN|FER ANNE THAW § Case Number: CR 18-37-BLG-SPW
§ USM Number; 17166-046
) Pene|ope Strong (Retained)
) Defendant’s Attomey
THE DEFENDANT:
m pleaded guilty to count(s) COUntS 1-4
l:l pleaded nolo contendere to count(s)
Which was accepted by the court.
l:l Was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count

 

18:1343 Wire Fraud 8/23/2017 2

   

The defendant is sentenced as provided in pages 2 through 8 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
l:l The defendant has been found not guilty on count(s)

 

l:l Count(s) |:| is |:| are dismissed on the motion of the United States.

 

_ _ It is ordered t_hat the defendant_must notify the Un_ited States attorney for this district within 30 da s of _any change of name, residence,
or mailing address until_ all fines, restitution,.costs, and special assessments imposed by this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

12/7/2018
Date of position of Judgment

   

 

/. ¢</W/

 

- ignature of Judge

Susan P. Watters, District Judge
Name and Title of Judge

12/7/2018
Date

AO 245B (Rev. 02/18) Judgment in a Criininal Case
Sheet lA

Judgment_Page 2 of 8
DEFENDANTZ JENN|FER ANNE THAW
CASE NUMBERZ CR 18-37-BLG-SPW

ADDITIONAL COUNTS OF CONVICTION

Title &cht,_ _ Nre Of Offe.S_ , _ t _ OffensEneded_ ,OuMC,

   
 
     

      

 

AO 245B (Rev. 02/18) Judgment in Criminal Case
Slieet 2 _ Imprisonment

Judgment_Page __3_ of
DEFENDANT: JENN|FER ANNE THAW
CASE NUMBER: CR 18-37-BLG-SPW

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

12 months and 1 day on each count to run concurrent

M The court makes the following recommendations to the Bureau of Prisons:

that the defendant be placed at FPC Bryan for proximity to family.

|:l The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:

 

l:l at \:| a.m. |:| p.m. on
El asnotined by the United stacesMarshai. '

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:l before 2 p.m. on

 

M as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Deferidant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STA'I'ES MARSHAL

AO 2453 (Rev. 02/18) Judgment in a Criininal Case
Sheet 3 -- Supervised Release

Judgment-Page 4 of 8

 

DEFENDANT: JENN|FER ANNE THAW
CASE NUMBER: CR 18-37-BLG-SPW

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
3 years on each count to run concurrent

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release ii‘om
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicable)
4_ |:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
reStitu'tiOn. (check if applicable)
5. M You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
m You must comply with the requirements of the Sex Offender Registration and Notiiication Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable) '-

7_ l:| You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page. -

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 3A _ Supei'vised Release . t ’
Judgment_-Page 5 of 8 - »

DEFENDANT: JENN|FER ANNE THAW
CASE NUMBER: CR 18-37-BLG-SPW

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed .
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
ofEcers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

§~":'>

ll.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your

ii'ielease from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
ame.

Afier initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and

When you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission fi'om the

court or the probation officer,

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer, If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying "

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 "

hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to

take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from

doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses

you from doing so. If you plan to change where you work or anything about your work (such as your position or your job

responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least l0

days in advance` is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of

becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been

convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the '.

probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours. ' ..

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was

designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers);

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without

first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may

require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the »

person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me With a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 245B(Rev. 02/18) .ludgment in a Criminal Case
Sheet 3D - Supervised Release

Judgment-Page 6 of g -

DEFENDANT: JENN|FER ANNE THAW
CASE NUMBER: CR 18-37-BLG-SPW

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant is restricted to her residence at all times for a period of 6 months of the 3 years of her supervised
release, except for employment; education; religious services; medical, substance abuse, or mental health treatment;
attorney visits; court appearances; court-ordered obligations; or other activities as pre-approved in writing by the probation
oft”icer.

2. A|l employment must be approved in advance in writing by the United States Probation Ofnce. The defendant shall
consent to third-party disclosure to any employer or potential employer.

3. You must not work in any type of employment with fiduciary responsibilities without the prior approval of the probation
officer, ` '

4. The defendant will provide the United States Probation Ofiicer with any requested financial information and shall incur
no new lines of credit without prior approval of the United States Probation Ofiicer. You must notify the Probation Ofticer of
any material changes in your economic circumstances that might affect your ability to pay restitution, fines or special
assessments '

5. The defendant shall apply all monies received from income tax refunds, lottery winnings, judgments, and/or any other
anticipated or unexpected financial gains to the outstanding court-ordered financial obligation.

6. The defendant shall participate in a mental health program inclusive of gambling addiction treatment that is approved by
the United States Probation Office. The defendant is to pay part or all of the cost of this treatment as directed by the United
States Probation Oftice.

7. The defendant shall attend Gamb|ing support group as directed by the United States Probation Office.

8. The defendant shall not engage in any gambling or wagering activity of any kind, whether online, over the telephone, or
in person, and shall not enter any casino or other place of business where gambling is the primary service offered.

9. The defendant shall submit their person, residence, place of employment, vehicles, and papers, to a search, with or
without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
condition of release, Failure to submit to search may be grounds for revocation. The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination.

10. The defendant shall participate in substance abuse testing, to include not more than 52 urinalysis tests, not more than
52 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
defendant shall pay all or part of the costs of testing as directed by the United States Probation Office.

11. The defendant shall not possess, ingest or inha|e any toxic substances such as, but not limited to, synthetic marijuana`,_ .
kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for human consumption, for the
purpose of altering the defendant's mental or physical state. .

12. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
marijuana card or prescription.

13. The defendant shall pay restitution in the amount of $392,930.71. The defendant is to make payments at a rate of
$13,000 per month, or as otherwise directed by United States Probation. Payment shall be made to the C|erk, United
_States District Court, P.O. Box 8537, Missou|a, MT 59807 and shall be disbursed to:

J & S Recovery |nc.
PO Box 31292
Bi||ings, Montana 59107

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 _ Criminal Monetary Penalties

Judgment _ Page 7 of 8
DEFENDANTZ JENN|FER ANNE THAW
CASE NUMBER: CR 18-37-BLG-SPW

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 400.00 $ $ $ 392,930.71
|:l The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (.40245€) will be entered

after such determination
\:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximatel§ijpro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

_P _ . _ __ __ _ _ T°t Re_sit“t n .

 

TOTALS $ 0.00 $ 392,930.71

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fme of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

g The court determined that the defendant does not have the ability to pay interest and it is ordered that:
§ the interest requirement is waived for the l:| fine m restitution.

|:I the interest requirement for the |:] fine ij restitution is modified as follows:

* Justice for Victims of Traffickin Act of 2015, Pub. L. No. 114-22. v .
** Findings for the total amount o losses are required under Chapters 109A, llO, llOA, and ll3A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 _ Schedule of Payments

Judgment -_ Page 8 of 8 '
DEFENDANTZ JENN|FER ANNE THAW
CASE NUMBER: CR 18-37-BLG-SF’W

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A m Lump sum payment of $ 400-00 due immediately, balance due
|:| not later than , or

m inaccordance With [:] C, |:| D, l:| E, or M Fbelow; or

B I:| Payment to begin immediately (may be combined with |:| C, El D, or |:| F below); or

C |:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D l:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |___| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penalties:

Crimina| monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter, ' '
and payment shall be through the Bureau of Prisons’ inmate Financial Responsibi|ity Program. Criminal monetary __
payments shall be made to the C|erk, United States District Court, James F. Battin U.S. Courthouse, 2601 2n
Ave North, Ste 1200, Bi||ings, MT 59101. '

Unless _the cou_rt ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa ent of criiriinal monetary penalties is due during
th_e period of` impnsoi_iment. All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

|:l Joint and Several

Defendant and Co-Defendant Names_ and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

|:l The defendant shall pay the cost of prosecution

|]

The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fme principal, (5) fine .
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

